t c summary opinion united_states tax_court karl d bobo and kimberly d bobo petitioners v commissioner of internal revenue respondent docket no 15840-15s filed date karl d bobo and kimberly d bobo pro sese annie lee thomas r mackinson and michael skeen for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether petitioners’ receipt in of dollar_figure designated by the payor as payment for a deed in lieu of foreclosure is ordinary_income respondent also determined that petitioners are liable for an alternative_minimum_tax of dollar_figure this is a computational adjustment dependent on the outcome of the disputed issue background some of the facts have been stipulated and we incorporate the stipulation of facts by this reference petitioners resided in california when the petition was timely filed petitioners karl d bobo petitioner husband and kimberly d bobo were residing in california during the year in issue in petitioners owned their primary residence in california california house but worked in management positions requiring frequent travel to north carolina for this reason petitioners purchased a second house in north carolina north carolina house in march continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for dollar_figure petitioners secured a nonrecourse mortgage note to finance of the purchase_price and made a downpayment of dollar_figure sometime before date petitioners began experiencing financial difficulties and sought loan modifications from the companies holding mortgages on the california and north carolina houses although petitioners did not qualify for a loan modification for the loan on the north carolina house the mortgage company green tree services llc green tree informed petitioners that they might qualify for a deed in lieu of foreclosure deed in lieu of foreclosure program since petitioners could no longer afford to make payments on the north carolina mortgage loan they applied for and were accepted into this program in date petitioners entered into a deed in lieu of foreclosure agreement with green tree that included a cash for keys cash for keys payment under the terms of this agreement petitioners signed the deed over to green tree and in exchange the mortgage company forgave the balance of petitioners’ note on the property petitioners also agreed to vacate the property by a certain time and meet other specified requirements including leaving the property in broom-swept condition and in exchange petitioners would receive a cash for keys payment petitioners’ tax_return reported the purchase date of date petitioners executed the promissory note relating to the purchase of the house on date the cash for keys program was designed by mortgage lenders to allow them to gain possession of a property quickly and avoid a long foreclosure process lenders began issuing these payments in exchange for borrowers’ vacating a property quickly and leaving it in good condition a foreclosure process to reclaim a property can be time consuming causing a lender to spend time and money and risk further damage to the property petitioners provided a copy of the letter from green tree’s law firm hutchens senter kellam petit p a dated date the letter stated that you have agreed to sign a deed in lieu of foreclosure on your property in north carolina the letter instructed petitioners as follows please sign the enclosed deed marital status affidavit s affidavit regarding liens and estoppel affidavit before a notary public and return these documents to our office no later than and vacate by a property inspection will be ordered by green tree on or after based on your agreement with the lender dollar_figure cash for keys incentive will be issued by green tree once green tree confirms property is vacant and in broom swept condition also please send evidence information that assessments and homeowners_association dues if any are paid in full to the transfer date unless other agreements regarding these items have been previously approved by the lender and forward all keys to the subject respondent provided this explanation at trial and petitioners did not dispute the nature of the cash for keys program property if you have any in your possession to our office when you return the documents mentioned above petitioners also provided copies of the marital status affidavit warranty deed affidavit regarding liens and estoppel affidavit all dated date executed as part of the agreement described in the letter dated date the warranty deed and the estoppel affidavit reflect that petitioners signed the deed to the north carolina house and agreed to vacate it by date in exchange for green tree’s canceling the note on the north carolina house green tree issued a form 1099-misc miscellaneous income for the cash for keys payment in petitioner husband’s name and categorized the dollar_figure in box as nonemployee compensation green tree also issued a form 1099-a acquisition or abandonment of secured_property to petitioner husband the form 1099-a reported an acquisition_date of date a loan principal balance outstanding of dollar_figure and fair_market_value of the property of dollar_figure petitioner husband did not work for green tree the parties agree that green tree issued the form 1099-misc for the cash for keys incentive payment green tree calculated the cancellation of debt income of dollar_figure a sec_5 follows continued petitioners timely filed a joint form_1040 u s individual_income_tax_return for on date harry bergland jr a certified_public_accountant prepared the federal_income_tax return petitioners attached to their form_1040 a form_8949 sales_and_other_dispositions of capital assets relating to disposition of the north carolina house on form_8949 petitioners claimed a cost_basis of dollar_figure in the north carolina house and gross_proceeds of dollar_figure from the deed in lieu of foreclosure transaction with green tree resulting in a loss of dollar_figure continued cancellation of debt income loan principal balance outstanding fair_market_value of property total income dollar_figure big_number big_number petitioners attached to their form_1040 a form_4868 application_for automatic_extension of time to file u s individual_income_tax_return mr bergland calculated petitioners’ gross_proceeds by adding the cash for keys incentive payment to the fair_market_value of the north carolina house and the cancellation of debt income continued respondent issued a notice_of_deficiency dated date reclassifying the dollar_figure payment from green tree as ordinary_income petitioners timely filed their petition on date contesting the notice_of_deficiency and asserting the return is correct as originally filed i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a continued calculation of gross_proceeds calculation of loss cash for keys payment fair_market_value dollar_figure gross_proceeds big_number cost_basis cancellation of debt income total_proceeds loss big_number big_number dollar_figure big_number big_number ii deed in lieu of foreclosure and cash for keys payment sec_61 defines gross_income as all income from whatever source derived and includes compensation paid for services whether furnished by the taxpayer as an employee or as a self-employed_person or independent_contractor gains derived from the sale_or_exchange of property are included in gross_income unless excluded by law sec_1_61-6 income_tax regs the specific rules for computing gain_or_loss on the sale of property are governed by sec_1001 id it is well settled that the transfer of property by deed in lieu of foreclosure constitutes a sale_or_exchange for federal_income_tax purposes 86_tc_655 aff’d 856_f2d_1169 8th cir 74_tc_970 lowry v commissioner tcmemo_2003_225 aff’d 171_fedappx_6 9th cir the gain_or_loss recognized on this sale_or_exchange is the difference between the amount_realized from the disposition and the property owner’s adjusted_basis sec_1001 the amount_realized from the disposition is the sum of any money received in the transfer plus the fair_market_value of property other than money received sec_1001 when a taxpayer’s obligation to repay a nonrecourse mortgage is extinguished he includes the amount of the extinguished debt in his amount_realized under sec_1001 allan v commissioner t c pincite sec_1_1001-2 income_tax regs see also 461_us_300 331_us_1 the taxpayer’s adjusted_basis is generally a cost_basis sec_1012 the court looks to the substance of the transaction when determining how a deed in lieu of transaction or a similar exchange is taxed briarpark ltd v commissioner tcmemo_1997_298 wl at aff’d 163_f3d_313 5th cir in briarpark ltd v commissioner wl at a partnership secured a loan to purchase a parcel of land and finance construction of a building the partnership converted the loan to a nonrecourse loan and later defaulted on the loan id wl at after defaulting the partnership found a third party willing to purchase the property upon the satisfaction or removal of its encumbrances which included a lien by the bank holding the taxpayer’s loan id at the bank agreed to release the partnership from the lien and the nonrecourse loans if the partnership met the following conditions sale of the property to the third party for a minimum sale price of dollar_figure million assignment of the sale proceeds to the bank transfer of the partnership’s cash reserves of dollar_figure to the bank and a dollar_figure payment by the partnership’s general_partner id the partnership met all of the bank’s conditions by selling the property assigning the sale proceeds to the bank and transferring the cash from the partnership and the general_partner id the bank subsequently released the property from the lien and nonrecourse loan resulting in cancellation of dollar_figure million of indebtedness id at the court held that the the sale of the property the transfer of dollar_figure cash and the assignment of the sale proceeds has the same practical effect as several other transactions which have been held to be a ‘sale or exchange ’ id at the transaction is the functional equivalent of a foreclosure reconveyance in lieu of foreclosure abandonment or repossession and a ny differences are not in substance but in form id the court did not treat the cash sale and the discharge of the loan as two independent events because t he record before us is replete with evidence that the sale and the discharge were the result of a single transaction the sale of the property id at on the basis of this record we are satisfied that the deed in lieu of foreclosure and the cash for keys incentive are the results of a single transaction similar to the partnership in briarpark ltd which had multiple agreements relating to the exchange of the property petitioners had two agreements with green tree stemming from the exchange of property the deed in lieu of foreclosure agreement and the cash for keys agreement looking at the substance of the transaction the two agreements are inseparable green tree would not have issued the cash for keys payment but for petitioners’ agreeing to sign over the deed to the property thus the cash for keys payment should be treated as part of the deed in lieu of foreclosure transaction and included in the amount_realized on the north carolina house see sec_1001 amount_realized includes money received briarpark ltd v commissioner wl at as a result we calculate the gross_proceeds from the transaction by adding the cash for keys incentive payment to the amount of loan forgiveness petitioners’ basis in the property is their cost_basis see sec_1001 and b a sec_1_1001-2 income_tax regs respondent argues that the dollar_figure cash for keys payment is an incentive payment which petitioners received only by fulfilling the conditions of the cash for the court recognizes that briarpark ltd relates to the inclusion of proceeds from extinguishment of debt in the amount_realized on the sale_or_exchange of a property and treatment of multiple agreements as part of a single property sale_or_exchange transaction we extend these general principles to apply to the situation in which the lender made a cash for keys payment to petitioners in addition to cancellation of indebtedness this achieves the same result as petitioners’ calculation on their return calculation of proceeds calculation of loss cash for keys payment balance of loan forgiven total_proceeds dollar_figure big_number big_number gross_proceeds cost_basis loss dollar_figure big_number big_number keys program respondent asserts that this incentive payment is not part of the amount_realized in the exchange and should instead be considered ordinary_income it is clear from the record that green tree did not hire petitioner husband for services or have another reason to issue the cash for keys payment see sec_61 sec_1_61-6 income_tax regs rather the cash for keys payment was part of a single transaction the property sale_or_exchange green tree paid petitioners dollar_figure to avoid the lengthy and expensive legal process of foreclosure as part of the deed in lieu of foreclosure process the two agreements are inextricably linked and there is no basis for treating them separately see briarpark ltd v commissioner wl at we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for petitioners
